DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Applicant’s arguments, and amendments filed on October 18, 2021, in which claims 1, 20, 29, and 30 have been amended. Claims 1-30 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-14, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng. (US 2019/0379506).
Regarding claims 1, 29, Cheng teaches a method for wireless communications at a user equipment (UE) wherein the UE typically includes memory and a processor to execute information stored in the memory, comprising ([0005]-[0007]): receiving, from a base station, an indication of one or more signal characteristics to be measured by the UE for determination of transmit receive point (TRP) candidates for communications between the UE and a plurality of TRPs associated with one or more base stations (i.e. a method performed by a User Equipment (UE) includes receiving TRP information from a Base Station (BS), and communicating with a plurality of TRPs based on the TRP information, where the TRP information identifies a correspondence between the plurality of TRPs and a plurality of Downlink (DL) Reference Signal (RS) resources, and where the TRP information includes at least one of a plurality of TRP Identifiers (IDs) [0006].. TRP information and parameters associated to TRP information are read as “signal characteristics” [0050]-[0051].., a UE may perform CSI reporting/measurement based on the TRP information [0055], [0059], [0079]-[0080]), wherein at least one signal characteristic of the one or more signal characteristics is associated with signal quality, signal timing, or both (i.e., the UE receives TRP information that includes identifiers for control resource set (CORSET), the UE performs CSI reporting/measurement based on the TRP information. The priority of the PDCCH candidates may be determined by (but not limited to) the quality of a CORESET.., when the UE receives multiple CORESETs from multiple TRPs at a slot or a non-slot, the UE may compare the most recent signal quality of the CORESETs, and perform BD and channel estimation based on the order of signal quality when the required number of BD or CCE channel estimation exceeds a threshold. In such a case, the UE may have a higher chance to decode the PDCCH because a PDCCH with a better signal quality has a higher priority to be decoded [0087]; measuring, based at least in part on the indication, the one or more signal characteristics on each TRP of the plurality of TRPs associated with the one or more base stations (i.e., With the TRP information, the UE may know from which base station/TRP the transmitted DL RSs are received. In some implementations, the TRP information may be provided by the BS [0050].., a UE may perform CSI reporting/measurement based on the TRP information. For example, a UE (e.g., the UE 
Regarding claim 2, Cheng teaches identifying the one or more TRP candidates based at least in part on the one or more signal characteristics (i.e., the UE may be configured with a TRP mapping table (e.g., included in the TRP information) to identify the TRP(s) that transmits the DL RS(s) [0077]-[0079]).
Regarding claim 3, Cheng teaches identifying the one or more TRP candidates based at least in part on one or more timings associated with the one or more TRPs (i.e., [0050] The TRP information may help a UE to identify the correspondence between multiple TRPs and DL RS resources such as Synchronization Signal Blocks (SSBs),... With the TRP information, the UE may know from which base station/TRP the transmitted DL RSs are received. In some implementations, the TRP information may be provided by the BS ([0050]). 
Regarding claim 4, Cheng further teaches transmissions from the one or more TRP candidates are configured for simultaneous reception at the UE (i.e., the UE's 
Regarding claim 5, Cheng further teaches identifying the one or more TRP candidates based at least in part on the one or more measurements comprises: identifying the one or more TRP candidates based at least in part on one or more timing differences between the one or more TRPs ([0051], [0074], [0085]). 
Regarding claim 6, Cheng further teaches determining a ranking associated with each TRP of the plurality of TRPs, wherein the one or more TRP candidates are identified based at least in part on the ranking associated with each TRP ([0055], [0086]). 
Regarding claim 7, Cheng further teaches determining the ranking associated with each TRP comprises: determining the ranking associated with each TRP based at least in part on the one or more measurements associated with each TRP ([0055], [0086]-[0087]). 
Regarding claim 8, Cheng further teaches determining the ranking associated with each TRP based at least in part on a capability associated with each TRP ([0055], [0086]-[0087]). 
	Regarding claim 12, Cheng further teaches transmitting the report comprises: transmitting one or more respective device identifiers associated with the one or more TRP candidates (i.e., the TRP ID "01" for the SCell#0 means that the DL channel from the TRP#1 of the SCell#0 may be preempted by another transmission (e.g., a 
Regarding claim 17, Cheng further teaches receiving, from a base station, an indication of the plurality of TRPs associated with the base station (i.e., multiple TRPs (e.g., the TRPs 102 and 104) may be placed at different locations and communicate with a UE (e.g., the UE 108 [0046]-[0047]). 			                              	Regarding claim 18, Cheng further teaches receiving, from a base station, a TRP indication indicating one or more selected TRPs of the one or more TRP candidates after transmitting the report ([0046]-[0047], [0055]-[0056]).                                                                             	Regarding claim 19, Cheng further teaches receiving the TRP indication 
Regarding claims 20, 30, Cheng teaches method for wireless communications at a base station wherein the base station typically includes memory and a processor to execute information stored in the memory, comprising: transmitting, to a user equipment (UE), an indication of one or more signal characteristics to be measured by the UE for communications between the UE and the base station (i.e. a method performed by a User Equipment (UE) includes receiving TRP information from a Base Station (BS), and communicating with a plurality of TRPs based on the TRP information, where the TRP information identifies a correspondence between the plurality of TRPs and a plurality of Downlink (DL) Reference Signal (RS) resources, and where the TRP information includes at least one of a plurality of TRP Identifiers (IDs) [0006].. TRP information and parameters associated to TRP information are read as “signal characteristics” [0050]-[0051].., a UE may perform CSI reporting/measurement based on the TRP information [0055], [0059], [0079]-[0080], wherein at least one signal characteristic of the one or more signal characteristics is associated with signal quality, signal timing, or both (i.e., the UE receives TRP information that includes identifiers for control resource set (CORSET), the UE performs CSI reporting/measurement based on the TRP information. The priority of the PDCCH candidates may be determined by (but not limited to) the quality of a CORESET.., when the UE receives multiple CORESETs from multiple TRPs at a slot or a non-slot, the UE may compare the most recent signal quality of the CORESETs, and perform BD and channel estimation based on the order of signal quality when the required number of BD or CCE channel estimation exceeds a (i.e., With the TRP information, the UE may know from which base station/TRP the transmitted DL RSs are received. In some implementations, the TRP information may be provided by the BS [0050].., a UE may perform CSI reporting/measurement based on the TRP information. For example, a UE (e.g., the UE 108 shown in FIG. 1) may transmit Uplink Control Information (UCI) including a CSI report to a BS (e.g., the BS 106 shown in FIG. 1), where the CSI report may include multiple measurement results, and each of the measurement results may include a CSI-RS Resource Indicator (CRI) and a measurement parameter set corresponding to the CRI [0046]-[0047], [0055]-[0059], claim 8); selecting, based at least in part on the report, a TRP of the one or more TRP candidates for communication with the UE (i.e., With the TRP information, the UE may know from which base station/TRP the transmitted DL RSs are received. In some implementations, the TRP information may be provided by the BS [0050]); and transmitting, to the UE, a TRP indication indicating the selected TRP for communication with the UE (i.e., the BS may transmit a DL preemption indicator to the UE to notify the UE of the Physical Resource Block(s) (PRB(s)) and OFDM symbol(s), where the UE may assume no transmission is intended for the UE [0064], [0074]).
Regarding claims 21, Cheng further teaches the one or more TRP candidates comprises two or more TRP candidates, the method further comprising: selecting at  
Regarding claims 22, Cheng further teaches receiving the report comprises: receiving a ranking for each TRP of the one or more TRP candidates, and wherein selecting the TRP for communication with the UE comprises selecting the TRP based at least in part on the ranking associated with each TRP of the one or more TRPs ([0055]-[0056]).
Regarding claims 23, Cheng further teaches transmitting, to the UE, an indication of the plurality of TRPs on which the one or more signal charateristics are to be measured (i.e., the wireless communications network is more likely to direct the UE 12 to handover to a TRP with a larger number of beams ([0079]-[0081]).
Regarding claims 24, Cheng further teaches transmitting, to the UE, an indication of a number of TRPs to identify as TRP candidates, wherein the one or more TRP candidates comprises the number of TRP candidates (i.e., the BS may transmit a DL preemption indicator to the UE to notify the UE of the Physical Resource Block(s) (PRB(s)) and OFDM symbol(s), where the UE may assume no transmission is intended for the UE [0074]-[0075]). 
Regarding claims 24, Cheng further teaches transmitting, to the UE, an indicator of a number of TRPs to identify as TRP candidates, wherein the one or more TRP candidates comprises the number of TRP candidates ([0079]-[0080]).

 Regarding claims 26, Cheng further teaches transmitting an indication of a signal quality characteristics ([0055], [0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Tooher et al. (US 2020/0305038).
Cheng teaches all the limitations above except and performing an L1 measurement on each TRP.
However, the preceding limitation is known in the art of communications. Tooher teaches network may indicate the need to perform L3 based handover e.g. via a handover command message or L2 reset command, a WTRU may then reset the L2 context, flush HARQ buffers and transmit a L3 re-establishment message or handover complete message ([0315]-[0316]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Tooher within the system of Cheng in order to perform L3 based handover if the target TRP belongs to a non-serving TRPG

However, the preceding limitation is known in the art of communications. Tooher teaches upon reception of multiple TRPs, the WTRU may select one or more based on measurements, a signature sequence of the TRP transmitting the RAR, WTRU context sharing, timing of reception of RAR, TRP capabilities ([0260]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Tooher within the system of Cheng in order to prioritize a TRPs whose capabilities better match the WTRU’s requirement.
Regarding claims 28, Cheng further teaches all the limitations above except transmitting the indication of the one or more signal quality via RRC signaling ([0047]).
However, the preceding limitation is known in the art of communications. Tooher teaches radio resource control (RRC) ([0103]). Tooher further teaches enabling the network to manage available radio resources assigned to different WTRUs  ([0274]-[0275]]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Tooher within the system of Cheng in order to optimize the sharing radio resources).
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
As per claims 1, 20, 29, and 30, The Applicant argues that the features of Cheng are not the same as those recited in amended independent claims. More specifically, the prior art fails to teach wherein at least one signal characteristic of the one or more signal characteristics is associated with signal quality, signal timing, or both. However, the Examiner disagrees with the preceding assertion. Cheng teaches that the UE receives TRP information that includes identifiers for control resource set (CORSET), TRP information includes at least one of a plurality of TRP Identifiers (IDs), a plurality of Control Resource Set (CORESET) IDs. The UE performs CSI reporting/measurement based on the TRP information. The priority of the PDCCH candidates may be determined by (but not limited to) the quality of a CORESET.., when the UE receives multiple CORESETs from multiple TRPs at a slot or a non-slot, the UE may compare the most recent signal quality of the CORESETs, and perform BD and channel estimation based on the order of signal quality when the required number of BD or CCE channel estimation exceeds a threshold. In such a case, the UE may have a higher chance to decode the PDCCH because a PDCCH with a better signal quality has a higher priority to be decoded [0087]. In this case, the TRP information received from the network is associated to signal quality of the CORSET. Therefore, the claim limitation reads on the teaching of Cheng as recite above, and the office action is final.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEAN A GELIN/Primary Examiner, Art Unit 2643